                 Case 2:21-cv-00263 Document 1 Filed 03/02/21 Page 1 of 14




 1                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 2                                          AT SEATTLE
 3
      NICHOLAS WILSON,
                                                                   NO.
 4
            Plaintiff,                                             COMPLAINT FOR DAMAGES AND
 5
            v.                                                     DEMAND FOR JURY TRIAL
 6
      SEABOURN CRUISE LINE LIMITED,
 7

 8
            Defendant.

 9          COMES NOW Plaintiff NICHOLAS WILSON, by and through his attorneys, Lipcon,

10   Margulies, Alsina & Winkleman, P.A., and states as follows:
11
                                      I. JURISDICTION AND VENUE
12
        1. This claim for damages is for injuries suffered by Plaintiff caused by the negligence of
13
     Defendant. Jurisdiction is vested in this court pursuant to 28 U.S.C. § 1333 and 46 U.S.C. §
14
     30104, and the general maritime law.
15

16      2. Venue is proper in the Western District of Washington because Defendant is subject to

17   the Court’s personal jurisdiction with respect to this action in this judicial district per 28

18   U.S.C. § 1391(b)(1) and (c)(2).
19
                                               II. JURY DEMAND
20
                 Plaintiff respectfully asks for a jury trial pursuant to Fed. R. Civ. P. 38.
21
                                                   III. PARTIES
22
        3. Plaintiff NICHOLAS WILSON is a person of the full age of majority and a citizen of
23

24   the United Kingdom.

25      4. At all times material, Defendant SEABOURN CRUISE LINE LIMITED is a foreign
26   corporation with its principal place of business at 450 Third Avenue West, Seattle,

                                     LIPCON, MARGULIES, ALSINA & WINKLEMAN, P.A.
                         2 S. BISCAYNE BOULEVARD, SUITE 1776 ▪ MIAMI, FLORIDA 33131 ▪ (305) 373-3016

                                     WASHINGTON STATE R.A.: REGISTERED AGENTS, INC.
                              170 S. LINCOLN STREET, SUITE 150 ▪ SPOKANE, WASHINGTON 99201

                                                             1
                Case 2:21-cv-00263 Document 1 Filed 03/02/21 Page 2 of 14




 1   Washington 98119. Defendant, SEABOURN CRUISE LINE LIMITED may be served with

 2   process by serving its registered agent CT Corporation System at 1200 South Pine Island
 3
     Road, Plantation, Florida 33324.
 4
                               IV. FACTS COMMON TO ALL COUNTS
 5
        5. On or about April 1, 2018, the Plaintiff was employed by Defendant as a Security
 6
     Officer aboard the Seabourn Quest (the “Vessel”), which was in navigable waters.
 7

 8      6. On or about April 1, 2018, the Plaintiff was the borrowed servant of Defendant, such

 9   that Defendant exercised control over the Plaintiff, paid the Plaintiff, furnished equipment

10   necessary for the performance of the Plaintiff’s work; and/or had the right to terminate its
11
     relationship with the Plaintiff.
12
        7. At all times material hereto, Defendant required its security officers to investigate all
13
     incidents occurring onboard.
14
        8. On or about the above referenced date (April 1, 2018), the Plaintiff sustained severe
15

16   injuries after investigating a fellow crewmember for an alleged assault incident when assailant

17   crewmember struck Plaintiff while onboard the Seabourn Quest.
18                                  V. FIRST CAUSE OF ACTION
19
                                       JONES ACT NEGLIGENCE

20      9. Plaintiff realleges, incorporates by reference, and adopts all preceding paragraphs as

21   though they were originally alleged herein.
22
        10. At all material times, Plaintiff was a Jones Act Seaman employed by Defendants in the
23
     position of ‘security office’ as a member of the crew aboard the Vessel which was on
24
     navigable waters.
25
        11. It was the duty of the Defendant to provide Plaintiff with reasonable care to provide a
26
     safe place to work.
                                   LIPCON, MARGULIES, ALSINA & WINKLEMAN, P.A.
                       2 S. BISCAYNE BOULEVARD, SUITE 1776 ▪ MIAMI, FLORIDA 33131 ▪ (305) 373-3016

                                   WASHINGTON STATE R.A.: REGISTERED AGENTS, INC.
                            170 S. LINCOLN STREET, SUITE 150 ▪ SPOKANE, WASHINGTON 99201

                                                           2
                Case 2:21-cv-00263 Document 1 Filed 03/02/21 Page 3 of 14




 1      12. On or about April 1, 2018, Defendant and/or their agents, servants, and/or employees

 2   breached their duty to provide Plaintiff with a reasonably safe place to work.
 3
        13. Plaintiff’s injuries are due to the fault and negligence of Defendants and/or its agents,
 4
     servants, and/or employees as follows:
 5
        a. Failure to use reasonable care to provide and maintain a reasonably safe place for
 6
     Plaintiff to work, fit with proper and adequate crew; and/or
 7

 8      b. Failure to promulgate and enforce reasonable rules and regulations to ensure the

 9   reasonable safety and health of the Plaintiff, while engaged in the course of his employment
10   on the Defendant’s vessel in which he served; and/or
11
        c. Failure to conduct an adequate background check on all crew members to assure they
12
     had no records of prior violent acts; and/or
13
        d. Failure to conduct an adequate pre-employment physical on all crew members to
14
     ascertain their mental and/or emotional stability and propensity towards violence; and/or
15

16      e. Failure to adequately ascertain the level of conflict and hostility that the crewmember

17   had towards the Plaintiff in time to prevent the subject incident; and/or
18      f. Failure to adequately supervise and monitor the crew so that there would not be an
19
     opportunity for conflicts and hostility to rise to the level that a violent attack could be
20
     permitted to occur, and/or
21
        g. Failure to have adequate security measures to prevent the dangers and risks associated
22

23   with the subject incident; and/or

24      h. Failure to terminate the crewmember who attacked the Plaintiff when it had

25   knowledge that the crewmember was a danger to other crewmembers and a safety risk for
26
     Defendant’s vessel; and/or

                                  LIPCON, MARGULIES, ALSINA & WINKLEMAN, P.A.
                      2 S. BISCAYNE BOULEVARD, SUITE 1776 ▪ MIAMI, FLORIDA 33131 ▪ (305) 373-3016

                                  WASHINGTON STATE R.A.: REGISTERED AGENTS, INC.
                           170 S. LINCOLN STREET, SUITE 150 ▪ SPOKANE, WASHINGTON 99201

                                                          3
                Case 2:21-cv-00263 Document 1 Filed 03/02/21 Page 4 of 14




 1       i. Failure to have adequate security on board to be able to monitor, detect, and detain

 2   crewmembers whose behavior and demeanor presents a potential risk to themselves and
 3
     others prior to them turning violent; and/or
 4
         j. Failure to provide prompt, proper and adequate medical care to the Plaintiff which
 5
     aggravated his injuries and cased him additional pain, disability, and suffering; and/or
 6
         k. Failure to follow sound management practices with the goal of providing Plaintiff a
 7

 8   reasonably safe place to work. Prior to Plaintiff’s incident, Defendant failed to investigate the

 9   hazards to crew members presented by the crew members themselves and then take the
10   necessary steps to eliminate those hazards, minimize those hazards or warn the Plaintiff of the
11
     potential hazard; all of which caused the Plaintiff to be attacked and injured by a fellow crew
12
     member
13
         l. Failure to select and utilize competent, skilled and properly trained medical care
14
     providers, trained in the proper medical specialty to be able to properly diagnose and treat the
15

16   Plaintiff; and/or

17       m. Failure to send Plaintiff to a shore side specialist doctor in a timely manner; and/or
18       n. Allowing Plaintiff to return to work after his injury, and/or requiring Plaintiff to work
19
     with an injury, and/or allowing Plaintiff to return to work after his injury on medication
20
     designed to mask the pain and enable the Plaintiff to condition working with a false sense of
21
     wellbeing, and/or requiring Plaintiff to continue to do manual labor while having injuries;
22

23   and/or

24       o. Failure to use reasonable care to make reasonable and periodic inspections of the

25   vessel’s policies and procedures relevant to the prevention of incidents of this nature; and/or
26
         p. Failure to comply with the ISM Code as it relates to sections which include, but are

                                     LIPCON, MARGULIES, ALSINA & WINKLEMAN, P.A.
                         2 S. BISCAYNE BOULEVARD, SUITE 1776 ▪ MIAMI, FLORIDA 33131 ▪ (305) 373-3016

                                     WASHINGTON STATE R.A.: REGISTERED AGENTS, INC.
                              170 S. LINCOLN STREET, SUITE 150 ▪ SPOKANE, WASHINGTON 99201

                                                             4
                Case 2:21-cv-00263 Document 1 Filed 03/02/21 Page 5 of 14




 1   not limited to, requiring that Defendant’s safety management system: (1) provide for safe

 2   practices in vessel operation and a safe work environment; (2) establish and implement
 3
     safeguards against all identifiable risks; (3) establish and implement actions to continuously
 4
     improve safety management skills of personnel ashore and aboard vessels; and/or (4) ensure
 5
     compliance with mandatory rules and regulations.
 6
         14. All or some of the above acts and/or omissions by Defendants and/or its agents,
 7

 8   servants, and/or employees caused the Plaintiff severe injuries and/or aggravated Plaintiff’s

 9   injuries and/or conditions.
10       15. Defendant knew of the foregoing conditions and did not correct them, or the
11
     conditions existed for a sufficient length of time so that the Defendants, in the exercise of
12
     reasonable care, should have learned of them and corrected them.
13
         16. As a result of Defendant’s negligence, Plaintiff was injured about his body, suffered
14
     acute physical pain and suffering, mental anguish, fright, shock, anxiety, reasonable fear of
15

16   developing future physical and medical problems, suffered loss of enjoyment of life,

17   experienced inconvenience in the normal pursuits and pleasures of life, suffered feelings of
18   economic insecurity caused by his condition, incurred medical expenses, lost wages, and his
19
     working ability and earning capacity have been impaired. These injuries and damages are
20
     permanent or continuing in nature and Plaintiff will continue to suffer these losses and
21
     impairments in the future. In addition, Plaintiff in the past and in the future has lost the fringe
22

23   benefits that come with Plaintiff’s job, including but not limited to free food, free shelter, free

24   medical care and vacation.

25           WHEREFORE, Plaintiff demands all damages to which he is entitled by law and
26
     demands a jury trial of all issues so triable.

                                   LIPCON, MARGULIES, ALSINA & WINKLEMAN, P.A.
                       2 S. BISCAYNE BOULEVARD, SUITE 1776 ▪ MIAMI, FLORIDA 33131 ▪ (305) 373-3016

                                   WASHINGTON STATE R.A.: REGISTERED AGENTS, INC.
                            170 S. LINCOLN STREET, SUITE 150 ▪ SPOKANE, WASHINGTON 99201

                                                           5
                  Case 2:21-cv-00263 Document 1 Filed 03/02/21 Page 6 of 14




 1                                   VI. SECOND CAUSE OF ACTION
                                           UNSEAWORTHINESS
 2
        17. Plaintiff realleges, incorporates by reference, and adopts all preceding paragraphs as
 3

 4   though they were originally alleged herein.

 5      18. At all material times, Plaintiff was a Jones Act Seaman employed by Defendant as a

 6   member of the crew aboard the Vessel which was on navigable waters.
 7
        19. At all material times, Defendants owned, managed, operated, and/or controlled the
 8
     Vessel to which Plaintiff was assigned to work.
 9
        20. Defendants had the absolute non-delegable duty to provide Plaintiff with a seaworthy
10
     vessel.
11

12      21. On or about April 1, 2018, the unseaworthiness of the Vessel was a legal cause of

13   injury and damage to the Plaintiff by reason of the following:
14      a. Defendant’s Vessel was unfit for its intended purpose; and/or
15
        b. The Vessel did not have a fit crew; and/or
16
        c. Failure to promulgate and enforce reasonable rules and regulations to ensure the safety
17
               and health of the Plaintiff, while engaged in the course of his employment on the
18

19
               Vessel on which he served; and/or

20      d. Failure to use reasonable care to provide and maintain a reasonably safe place for

21             Plaintiff to work, fit with proper and adequate crew; and/or
22
        e. Failure to promulgate and enforce reasonable rules and regulations to ensure the safety
23
               and health of the Plaintiff, while engaged in the course of his employment on the
24
               Vessel on which he served; and/or
25
        f. Failure to use reasonable care to provide Plaintiff with a reasonably safe place to work
26
               by reason of the following:
                                    LIPCON, MARGULIES, ALSINA & WINKLEMAN, P.A.
                        2 S. BISCAYNE BOULEVARD, SUITE 1776 ▪ MIAMI, FLORIDA 33131 ▪ (305) 373-3016

                                    WASHINGTON STATE R.A.: REGISTERED AGENTS, INC.
                             170 S. LINCOLN STREET, SUITE 150 ▪ SPOKANE, WASHINGTON 99201

                                                            6
            Case 2:21-cv-00263 Document 1 Filed 03/02/21 Page 7 of 14




 1             i. Failure to conduct an adequate background check on all crew members to
                  assure they had no record of prior violent acts; and/or
 2
              ii. Failure to conduct an adequate pre-employment physical on all crew
 3                members to ascertain their mental and/or emotional stability and propensity
                  towards violence; and/or
 4

 5           iii. Failure to adequately ascertain the level of conflict and hostility that the
                  crewmember had towards the Plaintiff in time to prevent the happening of
 6                this incident; and/or

 7           iv. Failure to adequately supervise and monitor the crew so that there would not
                 be an opportunity for conflicts and hostility to rise to the level that a violent
 8               attack could be permitted to occur.
 9
     g. Failure to provide adequate training, instruction, and supervision to crewmembers, and
10
        their supervisors on the proper chain of command to follow to air grievances and deal
11
        with them in a non-hostile manner; and/or
12

13   h. Failure to provide prompt, proper and adequate medical care to the Plaintiff which

14      aggravated his injuries and caused him additional pain, disability, and suffering;

15      and/or
16
     i. Failure to ascertain the cause of prior similar incidents so as to take measures to
17
        prevent their re-occurrence, and more particularly Plaintiff’s incident; and/or
18
     j. Failure to follow sound management practices with the goal of providing Plaintiff a
19
        reasonably safe place to work. Prior to Plaintiff’s incident, Defendant failed to
20

21      investigate the hazards to crew members presented by the crew members themselves

22      and then take the necessary steps to eliminate those hazards, minimize those hazards

23      or warn the Plaintiff of the potential hazard; all of which caused the Plaintiff to be
24
        attacked and injured by a fellow crew member; and/or
25
     k. The vessel’s crew was not properly trained, instructed or supervised; and/or
26
     l. Failure to send Plaintiff to a shore side specialist doctor in a timely manner; and/or

                              LIPCON, MARGULIES, ALSINA & WINKLEMAN, P.A.
                  2 S. BISCAYNE BOULEVARD, SUITE 1776 ▪ MIAMI, FLORIDA 33131 ▪ (305) 373-3016

                              WASHINGTON STATE R.A.: REGISTERED AGENTS, INC.
                       170 S. LINCOLN STREET, SUITE 150 ▪ SPOKANE, WASHINGTON 99201

                                                      7
            Case 2:21-cv-00263 Document 1 Filed 03/02/21 Page 8 of 14




 1   m. Allowing Plaintiff to return to work after his injury, and/or requiring Plaintiff to work

 2      with an injury, and/or allowing Plaintiff to return to work after his injury on
 3
        medication designed to mask the pain and enable the Plaintiff to condition working
 4
        with a false sense of wellbeing, and/or requiring Plaintiff to continue to do manual
 5
        labor while having injuries; and/or
 6
     n. Failure to properly manage Plaintiff’s medical care after Plaintiff was injured; and/or
 7

 8   o. Failure to provide prompt, proper, and adequate medical care to the Plaintiff, which

 9      aggravated his injuries and caused his additional pain and disability; and/or
10   p. The vessel did not have a fit crew.
11
     q. Failure to comply with the ISM Code as it relates to sections which include, but are
12
        not limited to, requiring that Defendant’s safety management system: (1) provide for
13
        safe practices in vessel operation and a safe work environment; (2) establish and
14
        implement safeguards against all identifiable risks; (3) establish and implement
15

16      actions to continuously improve safety management skills of personnel ashore and

17      aboard vessels; and/or (4) ensure compliance with mandatory rules and regulations.
18

19   22. As a result of the unseaworthiness of Defendant’s Vessel, Plaintiff was injured about

20      his body, suffered physical pain and suffering, mental anguish, fright, shock, anxiety,

21      reasonable fear of developing future physical and medical problems, suffered loss of
22
        enjoyment of life, experienced inconvenience in the normal pursuits and pleasures of
23
        life, suffered feelings of economic insecurity caused by his condition, incurred
24
        medical expenses, lost wages, and his working ability and earning capacity have been
25
        impaired. These injuries and damages are permanent or continuing in nature and
26

        Plaintiff will continue to suffer these losses and impairments in the future. In addition,
                              LIPCON, MARGULIES, ALSINA & WINKLEMAN, P.A.
                  2 S. BISCAYNE BOULEVARD, SUITE 1776 ▪ MIAMI, FLORIDA 33131 ▪ (305) 373-3016

                              WASHINGTON STATE R.A.: REGISTERED AGENTS, INC.
                       170 S. LINCOLN STREET, SUITE 150 ▪ SPOKANE, WASHINGTON 99201

                                                      8
                Case 2:21-cv-00263 Document 1 Filed 03/02/21 Page 9 of 14




 1          Plaintiff in the past and in the future has lost the fringe benefits that come with

 2          Plaintiff’s job, including but not limited to free food, free shelter, free medical care,
 3
            and vacation.
 4
            WHEREFORE, Plaintiff demands all damages to which he is entitled by law,
 5
     including punitive damages1, and demands a jury trial of all issues so triable.
 6
                             VII. THIRD CAUSE OF ACTION
 7
                      FAILURE TO PROVIDE MAINTENANCE AND CURE
 8
         23. Plaintiff realleges, incorporates by reference, and adopts all preceding paragraphs as
 9
            though they were originally alleged herein.
10
         24. On or about April 1, 2018, Plaintiff, while in the service of the Vessel as a
11

12          crewmember, suffered severe injuries.

13       25. Under the General Maritime Law and by operation of treaty, Plaintiff, as a seaman, is
14          entitled to recover maintenance and cure from Defendant, until he is unequivocally
15
            declared to have reached maximum possible cure. This includes unearned wages
16
            (regular wages and overtime), which are reasonably anticipated to the end of the
17
            contract or voyage whichever is longer.
18

19
         26. Under General Maritime Law and by operation of treaty, Plaintiff, as a seaman, is

20          entitled to recover maintenance and cure from Defendant until he is declared to have

21          reached maximum possible cure or maximum possible improvement. This includes
22
            unearned wages (regular wages, overtime, vacation pay and tips), which are
23
            reasonably anticipated, to the end of the contract or voyage, whichever is longer.
24
            Maintenance and cure is an ongoing obligation of the Defendant from the date of the
25

26   1
      Pursuant to the 9th Cir. case of Batterton v. Dutra Grp., 880 F.3d 1089 (9th Cir. 2018).
     Plaintiff will make a prima facie showing of entitlement to punitive damages to the Court.
                                  LIPCON, MARGULIES, ALSINA & WINKLEMAN, P.A.
                      2 S. BISCAYNE BOULEVARD, SUITE 1776 ▪ MIAMI, FLORIDA 33131 ▪ (305) 373-3016

                                   WASHINGTON STATE R.A.: REGISTERED AGENTS, INC.
                            170 S. LINCOLN STREET, SUITE 150 ▪ SPOKANE, WASHINGTON 99201

                                                          9
           Case 2:21-cv-00263 Document 1 Filed 03/02/21 Page 10 of 14




 1      Plaintiff’s injury up through trial and at times beyond as Plaintiffs are allowed to bring

 2      serial lawsuits for maintenance and cure purposes. Although maintenance and cure
 3
        can be properly terminated at the point when the crew member reaches Maximum
 4
        Medical Improvement (MMI) and/or Maximum Medical Cure (MMC), it must be
 5
        reinstated if the Plaintiff suffers a relapse of his condition that once again requires
 6
        treatment to return the Plaintiff to an MMI/MMC status or if a cure becomes available
 7

 8      that was not available to the Plaintiff at the time of the declaration of MMI/MMC. In

 9      addition, if an MMI/MMC declaration is challenged by another physician the conflict
10      must be resolved in favor of the crew member receiving the additional care
11
        (treatment)/cure that is recommended.
12
     27. Defendant failed to provide Plaintiff with prompt, proper and adequate medical care
13
        for his severe injuries.
14
     28. Defendant willfully and callously delayed, failed and/or refused to pay Plaintiff’s
15

16      entire maintenance and cure so that Plaintiff became obligated to pay the undersigned

17      a reasonable attorney’s fee. In addition, when they did pay maintenance and cure,
18      Defendant was late in payment.
19
     29. Defendant’s failure to pay Plaintiff’s maintenance and cure is willful, arbitrary,
20
        capricious, and in callous disregard for Plaintiff’s rights as a seaman.                As such,
21
        Plaintiff would be entitled to attorney’s fees under the General Maritime Law of the
22

23      United States. Further, Defendant unreasonably failed to pay or provide Plaintiff with

24      maintenance and cure, which aggravated his condition and caused Plaintiff to suffer

25      additional compensatory damages, including, but not limited to, pain and suffering,
26
        reasonable fear of developing future physical and medical problems, mental anguish,

                              LIPCON, MARGULIES, ALSINA & WINKLEMAN, P.A.
                  2 S. BISCAYNE BOULEVARD, SUITE 1776 ▪ MIAMI, FLORIDA 33131 ▪ (305) 373-3016

                              WASHINGTON STATE R.A.: REGISTERED AGENTS, INC.
                       170 S. LINCOLN STREET, SUITE 150 ▪ SPOKANE, WASHINGTON 99201

                                                      10
           Case 2:21-cv-00263 Document 1 Filed 03/02/21 Page 11 of 14




 1      loss of enjoyment of life, feelings of economic insecurity, as well as lost earning or

 2      earning capacity, and medical and hospital expenses in the past and into the future.
 3
     30. Defendant failed to provide Plaintiff with timely maintenance and cure benefits.
 4
     31. Defendant failed to make adequate arrangements for the advance payment of
 5
        Plaintiff’s medical care in full, effectively requiring Plaintiff to advance payment to
 6
        receive medical care.
 7

 8   32. Defendant failed to provide Plaintiff with reasonable and adequate accommodations

 9      and provision of medical treatment, which have exacerbated his injuries.
10   33. Defendant failed to promptly authorize and/or provide medical care for Plaintiff.
11
     34. Defendant failed to promptly and/or completely reimburse Plaintiff for medical
12
        expenses which he was required to advance.
13
     35. Defendant willfully and callously delayed, failed and refused to provide and pay
14
        Plaintiff’s entire maintenance and cure so that Plaintiff has become obligated to pay
15

16      the undersigned a reasonable attorneys’ fee.

17   36. Defendant’s failure to provide Plaintiff’s entire maintenance and cure is willful,
18      arbitrary, capricious, and in callous disregard for Plaintiff’s medical needs and legal
19
        rights as a seaman. As such, Plaintiff would be entitled to recover punitive damages
20
        and reasonable attorneys’ fees under the General Maritime Law of the United States.
21
        Further, Defendant unreasonably failed to pay or provide Plaintiff with maintenance
22

23      and cure which made it impossible for his to restore full function to his injured hand,

24      aggravated his condition, worsened his injuries, and caused Plaintiff to suffer

25      additional compensatory damages including but not limited to the aggravation of
26
        Plaintiff’s physical and/or mental injuries, disability, physical pain and suffering,

                              LIPCON, MARGULIES, ALSINA & WINKLEMAN, P.A.
                  2 S. BISCAYNE BOULEVARD, SUITE 1776 ▪ MIAMI, FLORIDA 33131 ▪ (305) 373-3016

                              WASHINGTON STATE R.A.: REGISTERED AGENTS, INC.
                       170 S. LINCOLN STREET, SUITE 150 ▪ SPOKANE, WASHINGTON 99201

                                                      11
                   Case 2:21-cv-00263 Document 1 Filed 03/02/21 Page 12 of 14




 1              reasonable fear of developing future physical and medical problems, mental anguish,

 2              fright, shock, anxiety, loss of enjoyment of life, feelings of economic insecurity as
 3
                well as lost earnings or earning capacity, and medical and hospital expenses in the past
 4
                and into the future.
 5
                WHEREFORE, Plaintiff demands all damages to which he is entitled by law,
 6
     including punitive damages2 and attorneys’ fees and demands a jury trial of all issues so
 7

 8   triable.

 9                                  VIII. FOURTH CAUSE OF ACTION
                                           FAILURE TO TREAT
10
         37. Plaintiff realleges, incorporates by reference, and adopts all preceding paragraphs as
11

12              though they were originally alleged herein.

13       38. On or about April 1, 2018, Plaintiff, while in the service of the Vessel as a
14              crewmember, suffered severe injuries.
15
         39. It was the duty of Defendants to provide Plaintiff with prompt, proper and adequate
16
                medical care following the subject incident.
17
         40. Defendants negligently failed to promptly provide Plaintiff with prompt, proper,
18

19
                adequate, and complete medical care. This conduct includes, but is not limited to:

20       a. Defendant not providing Plaintiff with prompt, proper, and/or adequate medical care

21              after the subject incident on board the Vessel; and/or
22
         b. Failure to select and utilize competent, skilled and properly trained medical care
23
                providers, trained in the proper medical specialty to be able to properly diagnose and
24
                treat the Plaintiff; and/or
25
     2
26    Pursuant to the U.S. Supreme Court case of Atlantic Sounding Co., Inc., et al. v. Townsend,
     557 U.S. 404 (2009). Plaintiff will make a prima facie showing of entitlement to punitive
     damages to the Court.
                                      LIPCON, MARGULIES, ALSINA & WINKLEMAN, P.A.
                          2 S. BISCAYNE BOULEVARD, SUITE 1776 ▪ MIAMI, FLORIDA 33131 ▪ (305) 373-3016

                                      WASHINGTON STATE R.A.: REGISTERED AGENTS, INC.
                               170 S. LINCOLN STREET, SUITE 150 ▪ SPOKANE, WASHINGTON 99201

                                                              12
           Case 2:21-cv-00263 Document 1 Filed 03/02/21 Page 13 of 14




 1   c. Failure to send Plaintiff to a shore side specialist doctor in a timely manner; and/or

 2   d. Allowing Plaintiff to return to work after his injury, and/or requiring Plaintiff to work
 3
        with an injury, and/or allowing Plaintiff to return to work after his injury on
 4
        medication designed to mask the pain and enable the Plaintiff to condition working
 5
        with a false sense of wellbeing, and/or requiring Plaintiff to continue to do manual
 6
        labor while having injuries; and/or
 7

 8   e. Failure to properly manage Plaintiff’s medical care after Plaintiff was injured and up

 9      to the time when he was declared at maximum medical improvement; and/or
10   f. Denying Plaintiff’s demand(s) for treatment and payment of medical bills.
11
     41. As a direct and proximate result of Defendants failure, Plaintiff suffered additional
12
        physical pain, disability, his medical condition worsened, and Plaintiff’s recovery was
13
        prolonged.
14
     42. In addition, Plaintiff suffered injury to his body, suffered physical pain and suffering,
15

16      mental anguish, fright, shock, anxiety, reasonable fear of developing future physical

17      and medical problems, suffered loss of enjoyment of life, experienced inconvenience
18      in the normal pursuits and pleasures of life, suffered feelings of economic insecurity
19
        caused by his condition, incurred medical expenses, lost wages, and his working
20
        ability and earning capacity have been impaired. These injuries and damages are
21
        permanent or continuing in nature and Plaintiff will continue to suffer these losses and
22

23      impairments in the future. In addition, Plaintiff in the past and in the future has lost

24      the fringe benefits that come with Plaintiff’s job, including but not limited to found.

25   43. This Count is alleged separately from Jones Act Negligence pursuant to Joyce v.
26
        Atlantic Richfield Company, 651 F.2d 676 (10th Cir. 1981) which states, in part,

                              LIPCON, MARGULIES, ALSINA & WINKLEMAN, P.A.
                  2 S. BISCAYNE BOULEVARD, SUITE 1776 ▪ MIAMI, FLORIDA 33131 ▪ (305) 373-3016

                              WASHINGTON STATE R.A.: REGISTERED AGENTS, INC.
                       170 S. LINCOLN STREET, SUITE 150 ▪ SPOKANE, WASHINGTON 99201

                                                      13
                Case 2:21-cv-00263 Document 1 Filed 03/02/21 Page 14 of 14




 1           “Negligent failure to provide prompt medical attention to a seriously injured seaman

 2           gives rise to a separate claim for relief [for which separate damages are awardable].”
 3

 4
             WHEREFORE, Plaintiff demands all damages to which he is entitled by law and
 5
     demands a jury trial of all issues so triable.
 6
             DATED this 2nd day of March, 2021.
 7

 8                                                  LIPCON, MARGULIES,
                                                    ALSINA & WINKLEMAN, P.A.
 9                                                  Attorneys for Plaintiff
                                                    One Biscayne Tower, Suite 1776
10                                                  2 South Biscayne Boulevard
                                                    Miami, FL 33131
11
                                                    305.373.3016 (T)
12                                                  305.373.6204 (F)
                                                    By:    /s/ Jason R. Margulies _________________
13
                                                          JASON R. MARGULIES
14                                                        WSBA #54741
                                                          jmargulies@lipcon.com
15

16

17

18

19

20

21

22

23

24

25

26


                                   LIPCON, MARGULIES, ALSINA & WINKLEMAN, P.A.
                       2 S. BISCAYNE BOULEVARD, SUITE 1776 ▪ MIAMI, FLORIDA 33131 ▪ (305) 373-3016

                                   WASHINGTON STATE R.A.: REGISTERED AGENTS, INC.
                            170 S. LINCOLN STREET, SUITE 150 ▪ SPOKANE, WASHINGTON 99201

                                                           14
